COURT OF CHANCERY

OF THE
SAM GI,,ASSCU(.‘K 11] STATE OF DELAWARE COURT OF CHANCERY COUR'i’lIOUSE
VICE CHANCELLOR 34 THE CIRCLE

GuORGIn‘OWN, DELAWARE 19947

Date Submitted: January 26, 2015
Date Decided: February 23, 2015

Michael A. Weidinger, Esquire Blake Rohrbacher, Esquire
Seton C. Mangine, Esquire Richards Layton & Finger, P.A.
Pinckney, Weidinger, Urban & Joyce LLC One Rodney Square

1220 North Market Street, Suite 950 920 North King Street
Wilmington, Delaware 19801 Wilmington, Delaware 19801

Re: Vaccam v. APS Healthcare Bethesda, Ina,
Civil Action No. 9637-VCG

Dear Counsei:

I have before me Mr. Weidinger’s letter of January 26, 2015, which
helpfully and lucidly states both parties’ positions as to whether discovery of this
action should be stayed pending a ruling by the United States District Court for the
District of Delaware on Vaccaro’s Motion to Dismiss Universal’s Securities Fraud
Action. A motion to stay discovery is addressed in the sound discretion of the trial
court.1 In exercising this discretion, I must balance the interest of the moving party
in avoiding needless and wasteful litigation costs against the need of the party in

opposition to timely prepare the matter for resolution by the Court.2 In light of

‘ E. g, Grief/"'12. Shulman, 2005 WL 333240, at *1 (Del. Ch. Feb. 2, 2005).

2 See, ag, id. (“[T]he court must make a particularized judgment evaiuating the weight that
efﬁciency should be afforded (including the extent of the costs that might be avoided) and the
significance of any risk of injury to plaintiff that might eventuate from a stay.” (internal
quotation marks omitted)).

these factors, the Court will often grant motions for a stay in cases where a case
dispositive motion will, if successful, inevitably end the litigation; in such a case,
discovery will be wasteful if the dispositive motion is granted.3

1 find the balancing test easier in this situation, because it appears likely that
the dispute in this matter will go forward after the resolution of Vaccaro’s Motion
to Dismiss currently before the District Court. That determination will have an
impact on my analysis of whether the issues here should remain in this Court or be
pursued in the District Court; it is unlikely, however, to obviate the need for
discovery in all forums. While there may be some inefﬁciencies in proceeding
with discovery in one forum of materials ultimately to be used in another, I ﬁnd
that the Defendants, as the party requesting the stay, have failed to meet their
burden4 to show that such considerations outweigh the need for a reasonably swift
preparation for trial, including preserving recollections of events which, like all

human memories, tend to be ephemeral.

3 See, eg, In re McCrory Parent Corp, 1991 WL 137145, at *1 (Del. Ch. July 3, 1991)
(“Efﬁciency is promoted by the rule that, absent special circumstances, discovery will be stayed
pending determinatiou of a motion to dismiss the complaint where the ground for the motion
offers a reasonable expectation that if the motion is granted litigation in this or another forum
will be avoided”).

4 See, cg, Orloﬂ, 2005 WL 333240, at *1 (“[T]he moving party bears the burden ofproving that
a stay of discovery is appropriate under the circumstances”).

2

For the foregoing reasons, the Defendants’ request to stay discovery pending
the outcome of the Motion to Dismiss in the District Court is denied. To the extent

the foregoing requires an Order to take effect, IT IS SO ORDERED.

Sincerely,
/S/ Sam Glasscock 1]]

Sam Glasscock 111